TABLE OF CONTENTS SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by Registrant: þ Filed by a Party other than the Registrant: ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Materials Pursuant to § 240.14a-11(c) or § 240.14a-12 United Western Bancorp, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: TABLE OF CONTENTS 700 17th Street, Suite 2100 Denver, Colorado 80202 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS to be held on May 22, 2009 NOTICE IS HEREBY GIVEN that the 2009 Annual Meeting of Shareholders (the “Annual Meeting”) of United Western Bancorp, Inc. (the “Company”), a Colorado corporation, will be held at United Western Bank® located at 10 Ken Pratt Boulevard, Longmont, Colorado 80501, on Friday, May 22, 2009 at 10:00 a.m., Mountain Daylight Time, for the following purposes: 1.to elect three (3) directors to serve until the Annual Meeting of Shareholders in the year 2012 or until their successors are duly elected and qualified; 2.to ratify the appointment by the Audit Committee of the Board of Directors of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the 2009 calendar year; 3.to transact any and all other business as may properly be brought before the meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on March 20, 2009 as the record date (the “Record Date”) for the determination of shareholders entitled to notice of and to vote at such meeting or any adjournment(s) thereof. Only shareholders of record at the close of business on the Record Date are entitled to notice of and to vote at such meeting. The stock transfer books will not be closed. A list of shareholders entitled to vote at the Annual Meeting will be available for examination by any shareholder for any purpose germane to the 2009 Annual Meeting for a period of ten days prior to the meeting at the Company’s principal offices at 700 17th Street, Denver, Colorado 80202. You are cordially invited to attend the meeting. Whether or not you expect to attend the meeting in person, however, you are urged to mark, sign, date, and mail the enclosed form of proxy promptly so that your shares of stock may be represented and voted in accordance with your wishes and in order that the presence of a quorum may be assured at the meeting. Your proxy will be returned to you if you should be present at the meeting and should request its return in the manner provided for under the heading “Solicitation and Revocability of Proxies” on the initial page of the enclosed proxy statement. BY ORDER OF THE BOARD OF DIRECTORS Linda A.
